[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
Defendant-appellant Gary Bray appeals from his conviction, upon a plea of guilty, for possession of cocaine in violation of R.C. 2925.11(A). Counsel appointed to prosecute Bray's appeal, citing the decision of the United States Supreme Court in Anders v. California (1967), 386 U.S. 738,87 S.Ct. 1396, and the decision of the Court of Appeals for the Sixth Circuit in Freels v. Hills (C.A.6, 1988), 843 F.2d 958, submits that he has carefully examined the record of the proceedings below, that his review of those proceedings has disclosed no error, and that he has communicated with Bray to advise him of this conclusion and to solicit from him a contrary assessment.  Counsel now requests that this court independently examine the record to determine whether this appeal is wholly frivolous.
We have done so, and we concur in counsel's conclusion that the proceedings below were free of error prejudicial to Bray.  See Anders v.California, 386 U.S. at 744, 87 S.Ct. at 1400.  We, therefore, overrule counsel's motion to withdraw from his representation of Bray and affirm the judgment of the trial court.
Our determination that the proceedings below were free of prejudicial error also compels our conclusion that there were no reasonable grounds for this "no error" appeal.  However, because of Bray's indigency, we allow no penalty.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Gorman, P.J., Painter and Winkler, JJ.